Rule 208.    Procedure.

    ***

    (d)      Review and action by Board. --

              (1) Proceedings before the Board shall be governed by Board rules,
      except that, unless waived in the manner provided by such rules, [the
      respondent-attorney] both parties shall have the right to submit briefs and to
      present oral argument to a panel of at least three members of the Board. Members
      of the Board who have participated on a reviewing panel under paragraph (a)(4)
      or (5) of this rule shall not participate in further consideration of the same matter or
      decision thereof on the merits under this subdivision (d).

      ***